Name: 2011/56/EU: Council Decision of 26Ã July 2010 on the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  European construction;  EU institutions and European civil service;  financing and investment;  Europe
 Date Published: 2011-01-29

 29.1.2011 EN Official Journal of the European Union L 26/1 COUNCIL DECISION of 26 July 2010 on the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (2011/56/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 168(5), in conjunction with Article 218(5), thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (1) provides, in Article 21 thereof, that the European Monitoring Centre for Drugs and Drug Addiction shall be open to the participation of any third country that shares the interests of the Union and its Member States in the Centres objectives and work. (2) On 11 July 2006 the Council authorised the Commission to open negotiations with the Republic of Croatia for an Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (hereinafter the Agreement). The negotiations were successfully concluded by the initialling of the Agreement. (3) The Agreement should be signed on behalf of the Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (hereinafter the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE (1) OJ L 376, 27.12.2006, p. 1. (2) The text of the Agreement will be published together with the decision on its conclusion.